Citation Nr: 1224411	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  04-31 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hand and arm disability.  

(The matters of entitlement to service connection for a cervical spine disability and entitlement to service connection for a lumbosacral spine disability are addressed in a separate appellate decision).

REPRESENTATION

Appellant represented by: Michael Viterna, Attorney 			

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from December 1963 to May 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for a right hand and arm condition.  The Veteran has relocated to Florida and the RO in St. Petersburg has assumed jurisdiction.  

In May 2002, the Veteran appeared at a Board hearing at the RO and gave testimony in support of his claim for service connection for a cervical spine disorder and for a lumbosacral disorder.  In June 2003, the Board remanded the claims for service connection for back, neck and shoulder disabilities.  In a July 2004 decision, the Board denied the claims for service connection for cervical spine, lumbosacral spine and shoulder disabilities.  In February 2005, the Board vacated its July 2004 decision and entered a new decision denying service connection for a shoulder disorder and remanding the remaining issues for further development.  In a June 2006 decision, the Board denied service connection for cervical and lumbosacral spine disabilities.  The Veteran appealed the June 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court), and by an August 2007 Order, the Court granted a Joint Motion for Remand and vacated the Board decision.  In March 2008, the Board remanded the claim for further development and also in March 2008 the Board remanded the claim for service connection for a right hand and right arm disability for further development.   

In January 2010, the Veteran appeared before the Board and gave testimony in support of his claim for service connection for a right hand and arm disability.  A complete transcript is of record.  In July 2010, the appeal was remanded for further development.  The case has been returned to the Board and is ready for further review.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

In the July 2010 remand, the Board noted that the Veteran seeks service connection for a right arm and hand disorder.  It was pointed out that he claims that his disorder stems from or was aggravated due to the rigors of boxing in service.  The record reveals that he was a boxer during service and also when he was a civilian both before and after his military service.  His service records show that in January 2004 the Veteran was seen for contusions of the right hand and arm.  The Veteran was treated in February 1964 for right hand and arm cellulitis as well as right index finger cellulitis with lymphangitis.  He was also treated for pain and injury to the neck.  His service separation examination dated in April 1964 noted a 12 year history of acute neck and back injuries as resulted by boxing.  It was also noted that he had spasm in his neck secondary to hyperextension injuries from boxing which were existing prior to service.  It was reported that he did not see a doctor because he wanted to go to the Olympic Games. 

After service, there is a March 1999 letter from Dr. J. L. Greenberg in which he states that he has been treating the Veteran since 1991 for several disorders including hand trauma.  Private records show that in December 2002, the Veteran complained of extremity weakness.  On examination, it was noted that he had a positive Tinels in the right and left wrists and weakness of hand grip.  An EMG received in May 2003 shows the Veteran complained of cervical pain with radiation into the extremities.  The EMG found bilateral C-8 radiculopathy, a right median sensory axonal neuropathy, a right median motor axonal neuropathy and a right ulnar sensory axonal neuropathy.  In October 2004, the Veteran was diagnosed with upper extremity weakness; in March 2005, the Veteran was reported to have cervical radiculopathy; and in September 2005, the Veteran was noted to have cervical and/or lumbar radiculopathy.  The record also contains a January 2004 letter from Mark Friedman, MD. in which he states that the Veteran has cervical nerve root irritation and that special equipment is needed to mitigate the Veteran's pain and disability resulting from boxing injuries he sustained in 1963-64 while in the military.

In its remand, the Board requested that the Veteran be examined and an opinion was to be given regarding the etiology of the Veteran's disorder.  The VA examiner was to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right arm or right hand disability was incurred in or aggravated (i.e., permanently worsened) by service.  The examiner was to address the Veteran's boxing history both prior to and during service.  If it was determined that there was aggravation during service of any right hand or right arm disorder, the examiner was to note if this is due to an event in service or due to the natural progression of the disorder.  

Subsequently, the Veteran was afforded a VA examination in December 2010.  However the record reveals that the VA examiner did not address the Veteran's boxing history prior to and during service and did not address whether there was aggravation of the right arm disorder as mandated by the Board.  The United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Thus a remand is required to ensure that the Board's mandates are carried out.  

Further the VA examiner diagnosed a normal right hand and then offered an opinion that the current right hand condition was not related to service-he described the disorder as weakness in the hand in his opinion.  He did not discuss the prior private findings of right hand positive Tinels or the results of the EMG.  The rationale for the finding only addressed one treatment in service for cellulitis.  He did not address the treatment in January 1964.  The opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is inadequate if it does not provide sufficient detail so that the Board can perform a fully informed evaluation of the claim).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

Accordingly, the case is REMANDED for the following action: 

1.  Refer the complete file to the December 2010 VA examiner for an addendum opinion.  The examiner must offer an opinion, with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right arm or right hand disability was incurred in or aggravated (i.e., permanently worsened) by service.  The examiner should address the Veteran's boxing history both prior to and during service and all of his inservice treatment.  If it is determined that there was aggravation during service of any right hand or right arm disorder, the examiner should note if this is due to an event in service or if it is due to the natural progression of the disorder.  Complete rationale must be provided.  If that examiner is not available, refer the file to another VA physician for an opinion.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Following completion of the above, the claim should be readjudicated. If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. The claim should be returned to the Board as warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


